1
                                                                                      JS-6
2
3
4
5
6
7
8                          UNITED STATES DISTRICT COURT
9                        CENTRAL DISTRICT OF CALIFORNIA
10
11   INDREA DILLARD,                                Case No. 2:19-cv-00158 AB (MRWx)
12                Plaintiff,                        (Honorable Andre Birotté Jr.)
13         vs.
                                                    ORDER GRANTING
14   METROPOLITAN LIFE INSURANCE                    STIPULATION FOR DISMISSAL
     COMPANY; SECURITY INDUSTRY                     OF ACTION WITH PREJUDICE
15   SPECIALISTS, INC. WELFARE
     BENEFITS PLAN,                                 [FRCP 41(a)(1)]
16
                  Defendants.                       [Filed concurrently with Stipulation]
17
18                                                  Complaint Filed: January 8, 2019
19
20                                          ORDER
21         Pursuant to the stipulation of the parties, the above-entitled action is hereby
22   dismissed in its entirety with prejudice as to all parties. Each party shall bear her or
23   its own attorneys’ fees and costs.
24   IT IS SO ORDERED.
25
     Dated: May 01, 2019                  _______________________________
26
                                          HONORABLE ANDRE BIROTTÉ JR.
27                                        UNITED STATES DISTRICT JUDGE
28

                                                1
                                                                                303597500v1 1016637
